Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“initiating a job, on the backup host, responsive to receiving the export information, the job executing to cause the at least one processor to perform operations further comprising: 
generating script information based on the export information, the script information including scripts including logic for execution on the source host to recover the tablespace, at the point-in-time, in the database on the source host in the native database recovery environment; 
creating one or more directories on the backup host based on the export information; 
materializing the file information on the backup host, the file information including snapshots of the database and incremental changes to the database, the file information to facilitate creation of an auxiliary database on the source host; and
communicating the file information and the script information, via the directories, and over a network, to the source host, the directories and the script information 
The closest prior art, Islam et al (US 2016/0085543 A1) discloses similar features of a command (updateOracleHome) to backup including a directory, domain scripts (par. 0153). However, Islam et al do not explicitly disclose:
“initiating a job, on the backup host, responsive to receiving the export information, the job executing to cause the at least one processor to perform operations further comprising: 
generating script information based on the export information, the script information including scripts including logic for execution on the source host to recover the tablespace, at the point-in-time, in the database on the source host in the native database recovery environment; 
creating one or more directories on the backup host based on the export information; 
materializing the file information on the backup host, the file information including snapshots of the database and incremental changes to the database, the file information to facilitate creation of an auxiliary database on the source host; and
communicating the file information and the script information, via the directories, and over a network, to the source host, the directories and the script information enabling the source host to recover the tablespace, at the point-in-time, in the database on the source host in the native database recovery environment”.

Another close prior art, LV et al (US 2017/0185431 A1), discloses similar features of database backup utilizing scripts and directory creation (par. 0084). However, LV et al do not explicitly disclose:
“initiating a job, on the backup host, responsive to receiving the export information, the job executing to cause the at least one processor to perform operations further comprising: 
generating script information based on the export information, the script information including scripts including logic for execution on the source host to recover the tablespace, at the point-in-time, in the database on the source host in the native database recovery environment; 
creating one or more directories on the backup host based on the export information; 
materializing the file information on the backup host, the file information including snapshots of the database and incremental changes to the database, the file information to facilitate creation of an auxiliary database on the source host; and
communicating the file information and the script information, via the directories, and over a network, to the source host, the directories and the script information enabling the source host to recover the tablespace, at the point-in-time, in the database on the source host in the native database recovery environment”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:

generating script information based on the export information, the script information including scripts including logic for execution on the source host to recover the tablespace, at the point-in-time, in the database on the source host in the native database recovery environment; 
creating one or more directories on the backup host based on the export information; 
materializing the file information on the backup host, the file information including snapshots of the database and incremental changes to the database, the file information to facilitate creation of an auxiliary database on the source host; and
communicating the file information and the script information, via the directories, and over a network, to the source host, the directories and the script information enabling the source host to recover the tablespace, at the point-in-time, in the database on the source host in the native database recovery environment”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 10 and 19 are allowed for similar reason as claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165